On February 3, 2011, respondent, Anne Veneziano, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated December 30, 2008, in which the court suspended respondent for a period of one year with the entire suspension stayed and placed respondent on monitored probation for a period of two years.
On consideration thereof, it is ordered by this court that the probation of respondent, Anne Veneziano, Attorney Registration No. 0064382, last known business address in Pepper Pike, Ohio, is terminated.
It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.